DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 5-6, 8, and 18-25 are pending.
Claims 1, 3, 5-6, 8, and 18-25 are rejected.
Claims 2, 4, 7 and 9-17 are cancelled.

Response to Arguments
Applicant's arguments filed May 14, 2021 have been fully considered but they are not persuasive. 
The applicants argue that the cited chemical reactions of Gaigneaux are merely single couplings of a boronic acid and another group.  This argument is not persuasive.  
In the Non-final rejection dated February 16, 2021, it was pointed out that Gaigneaux et al.  disclose the Suzuki-Miyaura CC-Coupling of aryl halides with aryl boronic acids in the presence of a carbon supported palladium catalyst.  It was further pointed out that Gaigneaux et al. differ from the instant claims in that Molnar (this is should have been Gaigneaux et al.) does not require that the aromatic halide is 2,6-diiodophenol.  However, Gaigneaux et al. does not limit the aryl halides that may be reacted and disclose that the aryl moieties can be substituted by one or more 

The applicant’s argument that the additional references of Lee, Felpin, Lemay and Hay fail to remedy the deficiency of Gazaille of not disclosing a heterogeneous catalyst is not persuasive.  Lee and Felpin were used to further show that there would have been a reasonable expectation of success for applying the teaching of Gaigneaux et al. to a 2,6-diiodophenol.  The examiner believed that the teachings of Lee and Felpin provide an expectation of success because Lee discloses that the reaction of aryl halides with arylboronic acids represents one of the most synthetically valuable methods for the synthesis of biaryl derivatives and Felpin discloses that aryl iodides are the most reactive amongst the aryl halides able to undergo the Suzuki-Miyaura reaction in addition to being able to tolerate a wide range of functional groups. Thus, the skilled artisan would have had a reasonable expectation of success in using 2,6-diiodophenol as the aryl halide in the Suzuki-Miyaura CC-Coupling reaction of Gaigneaux et al.  Lemay et al. render it obvious to use SiliaCat®-DPP-Pd as a heterogeneous catalyst in a Suzuki-Miyaura coupling.   Hay et al. render it obvious to prepare poly(2,6-diaryl-1,4-phenylene ethers from the corresponding diarylphenol (see entire disclosure). 
The applicant’s arguments of steric hinderance are not persuasive.   The Suzuki-Miyaura double coupling reaction was not hindered by the presence of steric hinderance 
For the above reasons, claims 1, 3, 5, 6, 8, and 18-25 remain unpatentable under 35 U.S.C. 103 over Gaigneaux et al. (WO 2012/085202 A1) in view of Felpin et al. (“Pd/C: An Old Catalyst for New Applications-Its Use for the Suzuki-Miyaura Reaction”, Eur. J. Org. Chem., 2006, pp. 2679-2690), Lee et al. (An Extremely Active and General Catalyst for Suzuki Coupling Reaction of Unreactive Aryl Chlorides”, Organic Letters, 2011, Vol. 13, No. 2, pp. 252-255), and Gazaille et al. (“The Vinylogous Aldol Reaction of Unsaturated Esters and Enolizable Aldehydes Using the Novel Lewis Acid Aluminum Tris(2,6-di-naphthylpenoxide)”, Organic Letters, published on Web May 2012, Vol. 14, No. 11, pp. 2678-2681) and further in view of Lemay et al. (SiliaCat® S-Pd and SiliaCat DPP-Pd: Highly Reactive and Reusable Heterogeneous Silica-Based Palladium Catalysts”, Top Catal, June 2010, pp. 1-4) and Hay et al. (US 3,432,466).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 6, 8, and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gaigneaux et al. (WO 2012/085202 A1) in view of Felpin et al. (“Pd/C: An Old Catalyst for New Applications-Its Use for the Suzuki-Miyaura Reaction”, Eur. J. Org. Chem., 2006, pp. 2679-2690), Lee et al. (An Extremely Active and General Catalyst for Suzuki Coupling Reaction of Unreactive Aryl Chlorides”, Organic Letters, 2011, Vol. 13, No. 2, pp. 252-255), and Gazaille et al. (“The Vinylogous Aldol Reaction of Unsaturated Esters and Enolizable Aldehydes Using the Novel Lewis Acid Aluminum Tris(2,6-di-naphthylpenoxide)”, Organic Letters, published on Web May 2012, Vol. 14, No. 11, pp. 2678-2681) and further in view of Lemay et al. (SiliaCat® S-Pd and SiliaCat DPP-Pd: Highly Reactive and Reusable Heterogeneous Silica-Based Palladium Catalysts”, Top Catal, June 2010, pp. 1-4) and Hay et al. (US 3,432,466).
Gaigneaux et al.  disclose the Suzuki-Miyaura CC-Coupling of aryl halides with aryl boronic acids in the presence of a carbon supported palladium catalyst (see abstract, pages 1-7, Example 3, claims 1-10 and Figures 1-8).  Suitable aryl halides 
Gaigneaux et al. differ from the instant claims in that Gaigneaux et al.  do not require that a doubling coupling of a boronic acid and 2,6-diiodophenol in a Suzuki-Miyaura reaction on a sterically hindered ortho position.
However, Gaigneaux et al. disclose that it is known to use aryl iodides in a Suzuki-Miyaura reaction in the presence of palladium catalysts (see page 1, lines 13-20).  Further, Gaigneaux et al. does not limit the aryl halides that may be reacted and Gaigneaux et al disclose that the aryl moieties can be substituted by one or more substituents including hydroxyl substituents (see paragraph bridging pages 1 and 2 and page 4, line 1 to page 5, line 16).
One having ordinary skill in the art before the effective filing date of the instant invention would have found it obvious to obtain a compound having the claimed formula I by carrying out a doubling coupling of a boronic acid and 2,6-diiodophenol in a Suzuki-Miyaura reaction on a sterically hindered ortho position, since Gaigneaux et al. disclose that it is known to use aryl iodides in the Suzuki-Miyaura reaction and Gaigneaux et al. does not limit the aryl halides that may be reacted including those wherein the aryl 
Further, once the general reaction has been shown to be old, the burden is on the applicant to present reason or authority for believing that a group on the starting compound would take part in or affect the basic reaction and thus alter the nature of the product or the operability of the process. See In re Neugebauer et al. (CCPA 1964) 330 F2d 353, 141 USPQ 205 and In re Boe et al. (CCPA 1974) 505 F2d 1297, 184 USPQ 38.  
Further, there would have been a reasonable expectation of success in obtaining the ortho substituted double coupling product given the teachings of Gazaille et al., Lee et al. and Felpin et al.
Gazaille et al. disclose the following Suzuki-Miyaura reaction in Scheme 2 on page 2680

    PNG
    media_image1.png
    295
    351
    media_image1.png
    Greyscale
 .   

Lee et al. disclose that the Suzuki coupling reaction of aryl halides with arylboronic acids represents one of the most synthetically valuable methods for the synthesis of biaryl derivatives and that early studies on the coupling have performed predominantly with aryl iodides and bromides as substrates (see paragraph 1 on page 252).  It is further shown that substitution occurs by replacing the halogen substituents with the aryl group of the boronic acid (see figures 1 and 2 on page 254). 
Felpin et al. disclose that the Suzuki-Miyaura reaction is able to tolerate a wide range of functional groups (see paragraph 1 on page 2670) and that aryl iodides are the most reactive amongst the aryl halides (see section 5.1 on page 2682).  It is further shown that substitution occurs by replacing the halogen substituents with the aryl group of the boronic acid (see section 5.1 on page 2682).  
One having ordinary skill in the art before the effective filing date of the instant invention would have found it obvious to obtain a compound having the claimed formula I by carrying out a doubling coupling of a boronic acid and 2,6-diiodophenol in a Suzuki-Miyaura reaction on a sterically hindered ortho position in the process of Gaigneaux et al., since Gazaille et al., Lee et al. and Felpin et al. each show that in a Suzuki-Miyaura coupling reaction the halogen atoms of the aryl halide are replaced by the aryl group of the boronic acid in the position in which the halogen(s) are located on the aryl ring.

Lemay et al. disclose that SiliaCat®-DPP-Pd can be used as a heterogeneous catalyst in a Suzuki-Miyaura coupling (see entire disclosure).   Lemay et al. disclose that SiliaCat®-DPP-Pd is a robust and efficient catalyst that has shown to be leach-resistant and highly reusable (see conclusions section on page 3).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a SiliaCat®-DPP-Pd as the heterogeneous catalyst in a Suzuki-Miyaura coupling of Gaigneaux et al., since Lemay et al. has shown that SiliaCat®-DPP-Pd can be used as a heterogeneous catalyst in a Suzuki-Miyaura coupling.  The skilled would have further been motivated to use a SiliaCat®-DPP-Pd as an alternative to Pd/C, since Lemay et al. disclose that SiliaCat®-DPP-Pd is a robust and efficient catalyst that has shown to be leach-resistant and highly reusable.
Gaigneaux et al. further differ from claims 23-25 in that it is not disclosed to prepare poly(2,6-diphenylphenylene oxide).  However, it is known from Hay et al. that one can prepare poly(2,6-diaryl-1,4-phenylene ethers from the corresponding diarylphenol (see entire disclosure).  Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to prepare poly(2,6-diphenylphenylene oxide) from the corresponding diarylphenol as taught by Hay et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699